Title: From Thomas Jefferson to Wilson Cary Nicholas, 24 February 1808
From: Jefferson, Thomas
To: Nicholas, Wilson Cary


                  
                     Dear Sir
                     
                     Washington Feb. 24. 08.
                  
                  I some time ago recieved a letter from Burgess Griffin desiring me to pay to you the amount of his crop of tobacco. he happens not to have named the amount, and I left his papers at Monticello which would have informed me of it. my memory tells me it was two hundred and some odd dollars, but the exact sum I cannot recollect. perhaps he has named it to you. if so, be so good as to inform me of it, and it shall be paid in about ten days. if you do not know it I will pay you for him 300. D. and any difference between that & the exact sum may go into account between him & me. affectionate salutations.
                  
                     Th: Jefferson
                     
                  
               